Case 2:85-cv-04544-DMG-AGR Document 701 Filed 10/24/19 Page 1 of 1 Page ID #:33705




  1
  2
  3
  4
  5
  6
  7
  8                              UNITED STATES DISTRICT COURT
  9                            CENTRAL DISTRICT OF CALIFORNIA
 10
                                       WESTERN DIVISION
 11
 12
      Jenny Lisette Flores., et al.,                    Case No.: CV 85-4544-DMG (AGRx)
 13
 14                    Plaintiffs,                      ORDER RE DOC. # 699[700]
 15         v.
 16   William Barr, Attorney General of the
 17   United States, et al.,
 18                    Defendants.
 19
 20
 21         Pursuant to the parties’ stipulation in their Corrected Joint Status Report [Doc. #
 22   700], and for good cause shown that attorney work product was inadvertently disclosed,
 23   the document entitled Joint Status Report [Doc. # 699] is hereby stricken and placed
 24   under seal.
 25   IT IS SO ORDERED.
 26   DATED: October 24, 2019                      ________________________________
 27                                                DOLLY M. GEE
                                                   UNITED STATES DISTRICT JUDGE
 28


                                                  -1-
